  Case 2:19-cv-00156-PLM-MV ECF No. 9 filed 09/13/19 PageID.17 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

REBECCA SUZANNE DENOFRE,                            Case No. 2:19-cv-000156

                      Plaintiff,                    Hon. Paul L. Maloney
                                                    U.S. District Judge
         v.

CITY OF ISHPEMING; STEVE
SNOWAERT; and JUSTIN BIANCO,

                      Defendants.
                                    /

                        REPORT AND RECOMMENDATION

   I.         Introduction

         Plaintiff Rebecca Suzanne Denofre filed this action against the City of

Ishpeming, Police Chief Steve Snowaert, and Police Officer Justin Bianco. The Court

granted Denofre leave to proceed in forma pauperis under 28 U.S.C. § 1915. Pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii), the undersigned recommends that the complaint be

dismissed for failure to state a claim.

   II.        Factual Allegations

         The allegations in this case are quite confusing. Denofre alleges that she

received an “unwelcomed” phone call from a Wells Fargo Bank employee on February

23, 2018. The unnamed employee asked Denofre to come to a Wells Fargo Bank to

retrieve a password for her bank account profile. The next day, Denofre went to the

Wells Fargo Bank in Ishpeming, Michigan, where she attempted to obtain her
  Case 2:19-cv-00156-PLM-MV ECF No. 9 filed 09/13/19 PageID.18 Page 2 of 6



password. However, Denofre was unable to get her password and, instead, she was

yelled at by the branch manager.

      Following the verbal altercation, Denofre drove to the Ishpeming Police

Department to report the incident and met with Defendant Bianco. Denofre asked

Defendant Bianco to drive her to the Wells Fargo Bank in Ishpeming so she could

retrieve her password. But Defendant Bianco declined and told her that he would

speak with the branch manager about the incident.

      On an unspecified date, Denofre went to the Wells Fargo Bank in Marquette,

Michigan to make a formal complaint about the branch manager at the Wells Fargo

Bank in Ishpeming. While Denofre was in Marquette, Defendant Bianco apparently

went to Denofre’s mother’s home and told Denofre’s brother that “he would be

watching [Denofre].” (ECF No. 4, PageID.6.) Shortly thereafter, Denofre met with an

attorney to discuss the situation, and the attorney allegedly told Denofre that she

was being targeted by the City of Ishpeming.

      Denofre claims that the investigation by the Ishpeming Police Department was

incomplete “including the failure to collect interview, watch surveillance footage from

Wells Fargo and anything else required.” (ECF No. 4, PageID.7) (mistakes in

original). Denofre alleges that Defendants have violated her constitutional rights

while acting under color of state law. Denofre further alleges that Defendants acted

“recklessly and with negligence” and that “it’s a violation of policy. I didn’t go to them

to be bullied or abused.” (ECF No. 4, PageID.7.) Finally, Denofre alleges that

Defendants have defamed her because she has been “publicly accused by this



                                            2
  Case 2:19-cv-00156-PLM-MV ECF No. 9 filed 09/13/19 PageID.19 Page 3 of 6



department of having a mental health disorder and called nasty names.” (ECF No. 4,

PageID.7.)

   III.   Standard of Law

      Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any action brought in

forma pauperis if the action is (1) frivolous or malicious; (2) fails to state a claim on

which relief may be granted; or (3) seeks monetary relief against a defendant who is

immune from such relief.

      A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355

U.S. 41, 47 (1957)). While a complaint need not contain detailed factual allegations,

a plaintiff’s allegations must include more than labels and conclusions. Id. The court

must determine whether the complaint contains “enough facts to state a claim to

relief that is plausible on its face.” Id. at 570. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009). Although the plausibility standard is not equivalent to a

“‘probability requirement, . . . it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. at 678 (quoting Twombly, 550 U.S. at 556).

      In addition, the Court must read Plaintiff’s pro se complaint indulgently, see

Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true,




                                           3
  Case 2:19-cv-00156-PLM-MV ECF No. 9 filed 09/13/19 PageID.20 Page 4 of 6



unless they are clearly irrational or wholly incredible. Denton v. Hernandez, 504 U.S.

25, 33 (1992).

   IV.      Analysis

         A. Section 1983 Claims

         Denofre appears to have filed this action pursuant to 42 U.S.C. § 1983 because

she alleges that Defendants violated her constitutional rights while acting under

state law. See West v. Adkins, 487 U.S. 42, 48 (1988) (“To state a claim under § 1983,

a plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by

a person acting under color of state law.”). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under

§ 1983 is to identify the specific constitutional right allegedly infringed. Albright v.

Oliver, 510 U.S. 266, 271 (1994).

         After thoroughly analyzing each allegation in complaint, the undersigned finds

that Denofre has not alleged any facts to establish that Defendants violated her

constitutional rights. Denofre was never seized or arrested. She voluntarily went to

meet with the police. She was never criminally charged. Although Denofre alleges

that Defendant Bianco told her brother that they were going to watch her, she does

provide any other detail regarding the alleged surveillance. Notably, Denofre does




                                             4
    Case 2:19-cv-00156-PLM-MV ECF No. 9 filed 09/13/19 PageID.21 Page 5 of 6



not allege that she had any other interaction with any Ishpeming police officers after

she talked with Defendant Bianco on the day of the incident.1

       It appears that the constitutional violation that Denofre complains of is that

the police failed to properly investigate her complaint against a Wells Fargo

employee. But “[a]s a general matter, a victim of a crime ‘does not have a

constitutional right to have the police investigate his case at all, still less to do so to

his level of satisfaction.’” Rossi v. City of Chi., 790 F.3d 729, 735 (7th Cir. 2015)

(quoting DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 196 (1989)).

Even after reading the complaint indulgently, Denofre has failed to allege any

constitutional violations. Therefore, the undersigned respectfully recommends that

the Court dismiss Plaintiff’s § 1983 claim for failure to state a claim.

       B. State Law Claims

       Denofre also appears to assert gross negligence and defamation state law

claims. See Andrews v. Prudential Sec, 160 F.3d 304, 308 (6th Cir. 1998) (evaluating

defamation as a state law claim); Kellerman v. Simpson, 258 F. App’x 720, 728 (6th

Cir. 2007) (evaluating gross negligence as a state law claim). “Where a district court

has exercised jurisdiction over a state law claim solely by virtue of supplemental

jurisdiction and the federal claims are dismissed prior to trial, the state law claims




1       The undersigned further notes Denofre does not make any factual allegations
against Defendant Snowaert in the entire complaint. Instead, she only mentions
Defendant Snowaert when stating that he is a Defendant. Thus, Denofre has not
alleged that Defendant Snowaert had sufficient personal involvement to establish
liability under § 1983. See Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008); Greene
v. Barber, 310 F.3d 889, 899 (6th Cir. 2002).
                                            5
  Case 2:19-cv-00156-PLM-MV ECF No. 9 filed 09/13/19 PageID.22 Page 6 of 6



should be dismissed without reaching their merits.” Coleman v. Huff, No. 97-1916,

1998 WL 476226, at *1 (6th Cir. Aug. 3, 1998) (citing Faughender v. City of N.

Olmsted, Ohio, 927 F.2d 909, 917 (6th Cir. 1991)); see also Landefeld v. Marion Gen.

Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993). Therefore, the undersigned

respectfully recommends that the Court dismiss Denofre’s state law claims without

prejudice.

   V.      Recommendation

        Accordingly, the undersigned respectfully recommends that the Court dismiss

the § 1983 claims for failure to state a claim. The undersigned further recommends

that the Court dismiss the state law claims without prejudice.

        NOTICE TO PARTIES: Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation. 28 U.S.C. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b). Failure to file timely objections

constitutes a waiver of any further right to appeal. United States v. Walters, 638 F.2d

947 (6th Cir. 1981); see also Thomas v. Arn, 474 U.S. 140 (1985).


Dated: September 13, 2019
                                            /s/ `ttÜàxÇ ixÜÅttà                     .
                                           MAARTEN VERMAAT
                                           U.S. MAGISTRATE JUDGE




                                          6
